UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50970 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) United States 42-1597948 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 40 Main Street, Putnam, Connecticut 06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o YES x NO As of April 30, 2013, there were 6,541,561 shares of the registrant’s common stock outstanding. PSB Holdings, Inc. Table of Contents Part I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at March 31, 2013 and June 30, 2012 1 Consolidated Statements of Net Income for the Three and Nine Months Ended March 31, 2013 and 2012 2 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2013 and 2012 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 Part II. OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 45 SIGNATURES 46 Part I.FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) PSB Holdings, Inc. Consolidated Balance Sheets (Unaudited) March 31, June 30, (in thousands except share data) ASSETS Cash and due from depository institutions $ $ Interest-bearing demand deposits with other banks Total cash and cash equivalents Securities available-for-sale, at fair value Securities held-to-maturity (fair value of $131,350 as of March 31, 2013 and $108,336 as of June 30, 2012) Federal Home Loan Bank stock, at cost Loans held-for-sale Loans Less: Allowance for loan losses ) ) Net loans Premises and equipment Accrued interest receivable Other real estate owned Goodwill Other intangible assets Bank-owned life insurance Due from broker - Deferred tax asset Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits Non-interest-bearing $ $ Interest-bearing Total deposits Mortgagors' escrow accounts Federal Home Loan Bank advances Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders' Equity Preferred stock, $0.10 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.10 par value, 12,000,000 shares authorized, 6,943,125 shares issued, 6,541,561 shares outstanding at March 31, 2013 and 6,528,863 at June 30, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Unearned ESOP shares ) ) Treasury stock, at cost (401,564 shares at March 31, 2013 and 414,262 at June 30, 2012) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 1 PSB Holdings, Inc. Consolidated Statements of Net Income (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, (in thousands, except per share data) Interest and dividend income: Interest and fees on loans $ Interest and dividends on investments Total interest and dividend income Interest expense: Deposits and escrow Borrowed funds Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Non-interest income: Total other-than-temporary impairment losses on debt securities ) Portion of losses recognized in other comprehensive income Net impairment losses recognized in earnings ) Fees for services Mortgage banking activities 59 40 71 Net commissions from brokerage service 26 35 89 99 Income from bank-owned life insurance 74 81 Gain on sales and calls of available-for-sale securities, net - - Income from legal settlement - - - Other income 45 30 Total non-interest income Non-interest expense: Compensation and benefits Occupancy and equipment Data processing LAN/WAN network expense 37 38 Advertising and marketing 41 62 OCC assessment 47 46 FDIC deposit insurance Other real estate owned 35 14 99 80 Write-down of other real estate owned - - 48 15 Other non-interest expense Total non-interest expense Income before income tax expense 67 Income tax expense 68 31 NET INCOME $ $
